Name: Council Regulation (EEC) No 3918/90 of 21 December 1990 on transfer to Greece of 150 000 tonnes of feed grain held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 375 / 13 COUNCIL REGULATION (EEC) No 3918/90 of 21 December 1990 on transfer to Greece of 150 000 tonnes of feed grain held by the German intervention agency THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Greek intervention agency will in reselling the transferred stocks observe the requirements of Commission Regulation (EEC) No 1836 / 82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (5 ), as last amended by Regulation (EEC) No 2691 /90 (6 ); whereas in view of the specific nature of the transfer operation , which will result in the feed grain being made available in the Greek ports where it is landed, it should be specified that the minimum selling price be set at a level permitting disposal within the interior regions of Greece on satisfactory price terms;Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1340/ 90 (2), and in particular Article 7 ( 5 ) thereof, Whereas certain detailed provisions on the taking over of the grain and transfer of responsibility for it should be laid down; Having regard to Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 2048 / 88 (4), and in particular Article 3 (2 ) thereof, Whereas provisions on the accounting treatment of the operation should be laid down in line with the mechanisms specified by Council Regulation (EEC) No 1883 /78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (7), as last amended by Regulation (EEC) No 2050/ 88 ( 8 ), Having regard to the proposal from the Commission, Whereas severe drought in Greece in recent months has brought about a shortage of animal feed that threatens to lead to premature sales of livestock to the detriment of farmers' incomes; HAS ADOPTED THIS REGULATION: Whereas this shortage can be offset by the use by farmers of 150 000 tonnes of feed grain ; whereas such an amount of Community feed grain is held by the German intervention agencies ; whereas the Greek intervention agency has no feed grain available ; Article 1 1 . The German intervention agency shall make available 150 000 tonnes of feed grain to the Greek intervention agency . Whereas , moreover, following the good harvest in 1990 and unification, Germany is faced with difficulty in finding storage space for cereals and might well be forced to seek space outside its territory; whereas for reasons of sound management Greek farmers should be supplied from the German intervention stocks and part of these should be transferred; 2 . The Greek intervention agency shall take the products referred to in paragraph 1 over before 1 February 1991 and arrange for them to be transported before 1 May 1991 to the storage place designated by the Greek intervention agency situated in Greek ports to be determined under the procedure referred to in paragraph 5 , or within a radius, that is also to be determined under the same procedure, (5 ) OJ No L 202 , 9 . 7 . 1982, p . 23 . ( «) OJ No L 249 , 12 . 9 . 1990, p . 8 . ( 1 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) OJ No L 134 , 28 . 5 . 1990 , p. 1 . ( 3 ) OJ No L 98 , 28 . 4 . 1970 , p. 3 . (4 ) OJ No L 185 , 15 . 7 . 1988 , p. 1 . (7 ) OJ No L 216 , 5 . 8 . 1978 , p. 1 . ( 8 ) OJ No L 185 , 15 . 7 . 1988 , p. 6 . No L 375 / 14 Official Journal of the European Communities 31 . 12 . 90 around the ports in question . It shall ensure that they are disposed of for use as animal feed before 30 June 1991 . 3 . The grain shall be resold as it arrives in Greece in accordance with the provisions of Regulation (EEC) No 1836/ 82; a derogation may, however , be introduced from Article 5 ( 1 ) of that Regulation under the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 2 1 . The German intervention agency shall debit the account referred to in Article 4 of Regulation (EEC) No 1883778 with the quantities of feed grain transferred , valued at zero . 2 . The Greek intervention agency shall credit the account referred to in Article 4 of Regulation (EEC) No 1883 / 78 with the quantities of feed grain of which it has taken delivery , valued at zero , and shall value them at the end of each month at ECU 43 per tonne , to be converted into national currency at the agricultural rate applying at the beginning of the 1990/ 91 marketing year. 3 . Transport costs for the feed grain indicated in Article 1 ( 1 ) shall be entered in the account referred to in para ­ graph 2 . 1 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4 . Contracts for transport of the grain as mentioned in paragraph 2 shall be awarded by tendering procedure. Mobilization must be under the most favourable transport conditions . 5 . Detailed rules for application of this Regulation, in particular provisions required to ensure that the cereal is used as animal feed in Greece and the timetable for tendering procedures and transport of the grain , shall be adopted using a procedure laid down in Article 26 of Regulation (EEC) No 2727/ 75 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990. For the Council The President A. RUBERTI